Citation Nr: 0908347	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970.  The Veteran was awarded a Combat Action 
Ribbon for his combat service as a radio operator in Vietnam

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that granted service connection and assigned a 10 
percent disability rating for PTSD, effective from January 
16, 2005.  The Veteran disagreed with the 10 percent 
schedular rating.  Thereafter, by a January 2006 rating 
decision, the RO found clear and unmistakable error with the 
July 2005 rating decision and assigned an earlier effective 
date of December 30, 2004, for the award of service 
connection and assignment of a 10 percent rating for the 
Veteran's service-connected PTSD.  Even more recently, by a 
July 2006 Supplemental Statement of the Case, the schedular 
rating for the Veteran's service-connected PTSD was increased 
to 30 percent disabling effective from December 30, 2004.  
Notwithstanding this increase to 30 percent, he did not 
indicate he was satisfied with the decision rendered, nor did 
that determination award the highest schedular rating 
possible, so it remains for consideration whether he can 
receive a still higher rating.  See AB. v. Brown, 6 Vet. 
App. 35, 38-39 (1993).

In his March 2006, VA Form 9, Appeal to Board of Veterans' 
Appeals, the Veteran requested a Travel Board hearing as well 
as a local hearing before a Decision Review Officer at the 
RO.  However, by communication received in December 2006, the 
Veteran withdrew all requests for hearings.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d).


FINDING OF FACT

Although the Veteran's PTSD results in subjective complaints, 
including frequent temper outbursts, heightened anxiety and 
possible panic attacks, depressed mood, alienating friends, 
family, and business associates, as well as trouble staying 
interested, recalling people's names, and staying on track; 
it does not result in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran's increased rating claim arises from his 
disagreement with the assignment of a 30 percent initial 
evaluation for the PTSD disability following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA for the 
PTSD initial increased rating claim and appellate review may 
proceed without prejudice.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio, 
16 Vet. App. 183; see also 38 C.F.R. § 20.1102.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and private medical records are 
in the file.  The Veteran has at no time referenced 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The Veteran was provided a medical examination for his PTSD 
most recently in June 2006.  The Board finds this examination 
report to be thorough and consistent with contemporaneous VA 
and private treatment records.  The examination in this case, 
in addition to the treatment records and the Veteran's own 
lay statements, provide an adequate record upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the 
Board will proceed to a decision.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Because the appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (American 
Psychiatric Association 4th ed. 1994) (DSM-IV).  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American 
Psychiatric Association 4th ed. 1994).

In the DSM-IV, a 51-60 rating indicates moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers and co-workers, or a 
moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks.  Id.  A 
61-70 rating indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id. See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").

The Veteran submitted a claim for service connection for PTSD 
in December 2004; he reported sleeping in two hours shifts, 
over reacting to loud noises, having a high level of 
impatience, and a quick temper.  He argues that these 
symptoms warrant an increased rating.  

Evidence relevant to the severity of the Veteran's PTSD 
include VA outpatient mental health treatment reports.  
Specifically, a June 2003 VA treatment report notes that the 
Veteran reported symptoms of self isolating, emotional 
detachment, sad for no apparent reason, and sleep 
disturbance.  He denied suicidal/homicidal ideation.  A GAF 
score of 55 was assigned.  In July 2003, the Veteran reported 
symptoms of irritability, startle response, war memories, and 
problems speaking with people and needing care to not offend 
them.  His memory was intact, no threat to self or others.  

A July 2005 report of VA examination notes that the Veteran 
did not attribute any of his job changes to psychiatric 
difficulties and did not report any significant impairment in 
occupational functioning because of psychiatric symptoms.  
However, he did report some problems with co-workers over the 
years because of his impatience and irritability.  The 
reported that he had been married for thirty years, has four 
children, and described a stable and loving but somewhat 
emotionally distant relationship with his family.  He served 
as an officer with professional organizations over the years 
and has a wide network of professional acquaintances.  
However, he reported that he has no real friends.  The 
Veteran complained of chronic insomnia and some resulting 
fatigue during the day.  He reported occasional dreams very 
loosely associated with his experiences in Vietnam and noted 
some physical reactions to reminders of combat.  The Veteran 
also noted significant feelings of alienation since his 
return from Vietnam and difficulty expressing positive 
emotion.  

Mental status examination revealed that the Veteran was 
neatly dressed, appropriately groomed, alert and oriented to 
all spheres.  He made good eye contact and displayed 
appropriate behavior.  His mood was euthymic and his affect 
was up beat, he did no report suicidal/homicidal 
ideation/intent/plan or any history of assaultiveness.  The 
Veteran displayed no impairment of communication or thought 
process and his speech was generally spontaneous and coherent 
with normal rate and rhythm.  His thinking was relevant, 
logical, goal oriented, and without evidence of formal though 
disorder.  He did not report hallucinations or delusions, 
panic attacks, phobias, obsessive thoughts, or rituals that 
interfere with functioning.  The Veteran indicated adequate 
maintenance of personal hygiene and competent management of 
finances, diet, and other activities of daily living (within 
the limits imposed by his multiple sclerosis).  His long and 
short term recall was grossly intact, attention and 
concentration were adequate, he denied substance dependence 
or abuse, and judgment and insight were present.  The 
examiner noted the Veteran's symptoms were relatively mild 
and had little or no effect on his ability to maintain 
gainful employment.  It was noted that some social impairment 
(a lack of friends, somewhat distant relationship with his 
family) had persisted without remission since his return from 
Vietnam.  The GAF score was 65, reflecting insomnia, 
irritability, low frustration tolerance, lack of close 
friends, and emotional distancing.  The GAF score ranged from 
62 to 67 during the past year.  

The Veteran's February 2006 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects his complaints of sleeping two to 
thee hours at a time, emotional outbursts at the drop of a 
hat - anger, crying, and annoyance with others, panic 
attacks, and difficulty remembering names and things he had 
not experienced many times.  

During his June 2006 VA PTSD examination, the Veteran 
reported that he probably downplayed many of his subjective 
complaints at his last examination.  He described frequent 
temper outbursts which he said alienated friends, family, and 
business associates.  The Veteran reported period of 
heightened anxiety and possible panic attacks when he is 
frustrated or feels that things are out of control, which he 
relates to life threatening experiences in Vietnam.  He 
reported that his mood is often depressed and he has trouble 
interesting himself in many routine activities.  He also 
reported difficulty recalling people's names and trouble 
staying on track in conversations.  

Mental status examination revealed that the Veteran was 
significant for irritable mood, thinking was somewhat 
tangential but without other evidence of formal thought 
disorder, and his concentration and attention was highly 
variable (he loses track of the topic of conversation several 
times).  In addition, episodes of near-panic or panic was 
noted when he felt he was not in control, resulting in some 
restriction of activity.  The examiner noted that the Veteran 
reports PTSD symptoms that are currently moderate and that 
recur daily.  The current GAF score was 54, reflecting 
frequent temper outbursts, episodes of anxiety and possible 
panic attacks, social withdrawal, insomnia, and intrusive 
memories and nightmares.  The GAF score ranged from 52 to 59 
in the past year.  

Upon consideration of the foregoing, the Board finds that the 
evidence of record indicates that the Veteran's PTSD signs 
and symptoms do not more closely approximate the criteria for 
a rating greater than 30 percent.  In this case, the Veteran 
experiences frequent temper outbursts, heightened anxiety and 
possible panic attacks, depressed mood, alienating friends, 
family, and business associates, as well as trouble staying 
interested, recalling people's names, and staying on track; 
however, he does not have occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation.  Although he has reported difficulty in 
establishing and maintaining effective work and social 
relationships, he has been married for more than thirty years 
and has a stable and loving (but somewhat emotionally 
distant) relationship with his family.  The evidence of 
record reveals no inappropriate behavior by the Veteran.  In 
fact, the Veteran has been able to maintain his personal 
hygiene and other activities of daily living.  He has always 
been noted as alert and oriented.  In sum, based on all the 
evidence of record, the Board finds that an initial 
evaluation in excess of 30 percent is not warranted.

Further, the Veteran's GAF scores during the appeal period 
ranged from 52-67, which is only indicative of moderate to 
mild symptoms.  These GAF scores do not support the Veteran's 
claim for an increased initial evaluation for PTSD in excess 
of 30 percent disabling.  

There is no evidence that the manifestations of the Veteran's 
service-connected PTSD is unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).

Because the appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must also be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Based upon the 
guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board has considered whether a staged rating is 
appropriate.  As reflected in the decision above, the Board 
did not find variation in the Veteran's psychiatric 
symptomatology or clinical findings that warrant the 
assignment of any staged ratings for the PTSD disability.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
Veteran's claim for an initial rating is excess of 30 percent 
for his PTSD disability, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


